Exhibit 10.3

Amendment

to the

EXPENSE ALLOCATION AND SERVICES AGREEMENT

BETWEEN

RADIAN GROUP INC.

AND

{INSERT RADIAN SUBSIDIARY}

Paragraphs 2(a)(i) and (ii) of the Expense Allocation and Services Agreement
dated {            }, 2003, by and between {INSERT RADIAN SUBSIDIARY},
(“Company”) and Radian Group Inc. (“Group”) shall be amended to state the
following:

 

  a. Expenses shall be allocated as follows:

 

  (i) any expense which is incurred solely on behalf of one party shall be
allocated to that party if not directly paid for by that party

 

  (ii) any expense which is incurred by the Group shall be allocated on a
monthly basis, based on the Company’s pro rata share of such expense. The pro
rata share of any expense shall be calculated based on time studies or, as
appropriate, another fair and equitable basis. With respect to interest expense,
such expense shall be allocated to the Company in proportion to relative
capital. For purposes hereof, at any given time “capital” of any entity shall
mean such entity’s net worth (calculated on the basis of generally accepted
accounting principles) as of the close of the last preceding calendar quarter.

IN WITNESS WHEREOF, the parties hereto have entered into this Amendment as of
this {            } day of {            }, 2009

{INSERT RADIAN SUBSIDIARY}

 

By:     Name:   Title:  

RADIAN GROUP INC.

 

By:  

/s/ Tami Bohm

Name:   Tami Bohm Title:   Vice President, Corporate Compliance

 

1